Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wood (Reg. No. 43285) on 01/25/2022.

The application has been amended as follows: 
Claim 1 (Currently-Twice-Amended): A housing frame for a control unit for driving an electrical machine, comprising: a housing structure defining a control unit receiving space; and at least one connection pin configured to electrically contact a circuit carrier of the control unit when the control unit is positioned in the control unit receiving space, the at least one connection pin including a resilient section, wherein the connection pin has a connection foot, wherein the connection pin is injection-molded into the housing structure in such a way that the connection pin extends from the housing structure so as to be positioned in electrical contact with the circuit carrier at the connection foot when the control unit is positioned in the control unit receiving space, wherein the connection , 
wherein: a cross-sectional area of the connection foot is larger than the cross-sectional area of the resilient section, and 
wherein: a cross-sectional area of a portion of the connection pin within the housing structure is larger than the cross-sectional area of the resilient section.

Claim 6 (Currently-Twice-Amended): A control unit for driving an electrical machine, comprising: a circuit carrier; a housing frame having (i) a housing structure defining a control unit receiving space, and (ii) at least one connection pin configured to electrically contact the circuit carrier when the control unit is positioned in the control unit receiving space, the at least one connection pin including a resilient section, wherein the connection pin has a connection foot, wherein the connection pin is injection-molded into the housing structure in such a way that the connection pin extends from the housing structure so as to be positioned in electrical contact with the circuit carrier at the connection foot when the control unit is positioned in the control unit receiving space, wherein the connection foot is secured to the circuit carrier by way of laser welding, and wherein the cross-sectional area of the at least one connection pin in the resilient section is configured to be smaller than outside the resilient section at least in regions, 
wherein: a cross-sectional area of the connection foot is larger than the cross-sectional area of the resilient section, and 
wherein: a cross-sectional area of a portion of the connection pin within the housing structure is larger than the cross-sectional area of the resilient section.

Claim 9 (Currently-Twice-Amended): A method for electrically connecting a connection pin of a housing frame to a circuit carrier of a control unit, comprising: pressing the housing frame onto a heat sink of the control unit in the perpendicular direction in relation to a main plane of extent of a surface of a housing structure of the housing frame in such a way that a connection foot of the connection pin rests on the circuit carrier in a manner plane-parallel in relation to the main plane of extent of the circuit carrier, flexing a resilient section of the at least one connection pin while pressing the housing frame onto the heat sink, wherein the cross-sectional area of the at least one connection pin in the resilient section is configured to be smaller than outside the resilient section at least in regions, thereby holding the circuit carrier in place; and laser welding the connection foot to the circuit carrier with the circuit carrier held in place, 
wherein: a cross-sectional area of the connection foot is larger than the cross-sectional area of the resilient section, and 
wherein: a cross-sectional area of a portion of the connection pin within the housing structure is larger than the cross-sectional area of the resilient section.
Claim 16 (Canceled)
Claim 17 (Canceled)
Claim 19 (Canceled)
Claim 20 (Canceled)
Claim 22 (Canceled)
Claim 23 (Canceled)

Allowable Subject Matter
Claims 1, 3, 5-10, 12, 14-15, 18 and 21 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claims 1, 6 and 9, patentability exists, at least in part, with the claimed features of “a housing structure defining a control unit receiving space; and at least one connection pin configured to electrically contact a circuit carrier of the control unit when the control unit is positioned in the control unit receiving space, the at least one connection pin including a resilient section, wherein the connection pin has a connection foot, wherein the connection pin is injection-molded into the housing structure in such a way that the connection pin extends from the housing structure so as to be positioned in electrical contact with the circuit carrier at the connection foot when the control unit is positioned in the control unit receiving space, wherein the connection foot is secured to the circuit carrier by way of laser welding, wherein the cross-sectional area of the at least one connection pin in the resilient section is configured to be smaller than outside the resilient section at least in regions, wherein: a cross-sectional area of the connection foot is larger than the cross-sectional area of the resilient section, and  wherein: a cross-sectional area of a portion of the connection pin within the housing structure is larger than the cross-sectional area of the resilient section.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendment filed on 12/01/2021 has been fully considered and finds the claims allowable with the examiner’s amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841